Justice Mitchell
dissenting.
The Court of Appeals correctly noted that the General Assembly simply has not excepted crossclaims against the State from the requirements of the Tort Claims Act, while it has clearly excepted third-party claims from those requirements. Although the Court of Appeals recognized that it would be logical to also except crossclaims from the requirements of the Act, it declined to judicially create such an exception where the General Assembly had so clearly chosen not to provide an exception. I agree with the view apparently held by the Court of Appeals that the rules of construction applied by the majority of this Court in the present case have no application in situations such as this, where *567the General Assembly has spoken clearly but, according to the majority of this Court, reached an “absurd” result.
It is for the General Assembly, and not for this Court, to waive the State’s sovereign immunity and to determine the forum in which claims against the State will be heard when it waives sovereign immunity. Therefore, for the reasons stated by Judge Cozort in his opinion for the majority in the Court of Appeals, I dissent.
Justice Meyer joins in this dissenting opinion.